Citation Nr: 1504078	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied reopening of service connection for chronic obstructive pulmonary disorder (COPD)-bronchitis with asthmatic component (claimed as due to asbestos exposure, diesel fuel exposure, or radiation exposure).

In November 2011, the Board granted reopening of service connection for a respiratory disorder, but denied the reopened claim.  The Veteran appealed the November 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum decision, the Court vacated the November 2011 Board decision and remanded the case to the Board for adjudication consistent with the Court's order.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has a current respiratory disorder, diagnosed as COPD-bronchitis with an asthmatic component.  

2.  The currently diagnosed respiratory disorder was not incurred in service and is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

The RO provided notice to the Veteran in October 2008, prior to the adjudication of the claim in March 2009.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for a respiratory disorder, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The October 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, a private medical opinion from July 2008, VA examination reports from January and July 2009, Veteran's Health Administration (VHA) medical opinions from April and May 2014, and the Veteran's statements.  

As referenced above, the Veteran was afforded VA medical examinations in January and July 2009.  When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2013 Court Memorandum decision vacated and remanded the November 2011 Board decision, in part, because the opinions contained within the January and July 2009 VA medical examination reports were based on inadequate rationale.  

Therefore, upon remand from the Court in May 2013, the Board requested an opinion from a VHA pulmonologist, which was received in April 2014.  A supplemental VHA opinion was then requested, which was received in May 2014.  The Board finds the April and May 2014 VHA medical opinions are adequate to decide the claim of service connection for a respiratory disorder.  The opinions expressed within the April and May 2014 VHA medical opinions considered all the pertinent evidence of record, to include the lay evidence of record, and collectively provide a complete rationale for the opinions stated.  The Veteran was provided with copies of the opinions and was provided an opportunity to respond.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, bronchitis, COPD, and asthma are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, none of the respiratory diseases listed above are listed as a disease associated with exposure to ionizing radiation under 38 C.F.R. § 3.309(d); therefore, the presumptive service connection provision based on exposure to ionizing radiation under 38 C.F.R. § 3.311 do not apply.  Further, none of the respiratory diseases listed above are listed as a disease associated with exposure to herbicide agents listed under 38 C.F.R. § 3.309(e); therefore, the presumptive service connection provision based on exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6) do not apply.  

There are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter Manual).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See Manual.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  See id. 

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  See id.

Typical occupations and situations resulting in asbestos exposure are outlined in the Manual.  Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two), or indirect (bystander's disease).  See id.

The Manual further indicates that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  See id.  It should be noted that the pertinent parts of the Manual's guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service Connection Analysis

The Veteran contends that service connection is warranted for a current respiratory disorder.  Specifically, the Veteran asserts that he developed a respiratory disorder during active service on naval vessels as a result of his exposure to asbestos, radiation, materials associated with service in Vietnam, fumes from diesel fuel, lead paint, and/or dust.

As discussed above, the favorable provisions under 38 C.F.R. §§ 3.307, 3.309, and 3.311 regarding presumptive service connection provisions, including exposure to ionizing radiation and herbicide agents, are not applicable in this case as the Veteran's respiratory disorder is not among those listed under these provisions.  Moreover, the Veteran has not submitted any evidence to show that he served on land in Vietnam and was thereby presumptively exposed to herbicides, or that he was exposed to ionizing radiation.  The service records in the claims file do not indicate such service or exposure either.

In addition, the specific provisions that directly address claims for service connection based on asbestos exposure are not beneficial to the Veteran either.  The Veteran has been diagnosed with bronchitis, COPD, and asthma, not the types of lung pathology associated with asbestos exposure such as "restrictive disease," "pleural plaques," or "asbestosis."  In assessing this aspect of the claim, the Board has considered statements of record indicating that the Veteran's disorder may be a "restrictive" one.  The June 2002 VA examination report indicates "mild restrictive lung disease" based on an October 2001 VA treatment record that noted "mild restriction" based on pulmonary testing.  A July 2008 letter from the Veteran's private physician indicates the Veteran presented with a respiratory pattern consistent COPD combined with "restrictive lung disease" based on private and VA pulmonary testing.

The Board finds, however, that the preponderance of the evidence indicates that the Veteran does not have a lung disorder associated with asbestos exposure.  Private and VA treatment records from 2001 forward have consistently indicated diagnoses of COPD and bronchitis, both obstructive lung diseases.  In the July 2009 VA examination report, the VA examiner noted that then-recent radiology and pulmonary testing results indicated the lack of asbestosis or interstitial lung disease.  The VA examiner concluded that the Veteran had no active disease, and had obstructive lung disease rather than restrictive lung disease.  Additionally, the April 2014 VHA pulmonologist indicated that recent chest radiography revealed only pulmonary hyperinflation with no evidence of interstitial lung disease.  The April 2014 VHA pulmonologist also indicated the evidence of record regarding the Veteran's respiratory disease was consistent with COPD with an asthmatic component, both obstructive lung diseases.  

Nevertheless, the Board will review the record to determine whether the evidence would support a finding of direct service connection. See 38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

The Board first finds that the Veteran has a current respiratory disorder.  A June 2002 VA examination report indicated that the Veteran was diagnosed with COPD in 2001 by a private pulmonologist.  Following examination, the June 2002 VA examiner provided a diagnosis of COPD-bronchitis with an asthmatic component.  Subsequent VA treatment records, the January and July 2009 VA examinations reports, and the April 2014 VHA opinion confirm a diagnosis of COPD.  

The Board next finds that the Veteran experienced respiratory symptoms while in service.  Service treatment records from January 1967 indicate the Veteran presented with chest pain, headache, and a productive cough.  The service physician noted rales in the lower right posterior chest upon examination, and the Veteran was admitted for seven days of in-patient treatment for acute flu syndrome and bronchitis.  Subsequent chest radiographs in June and September 1967 were normal.  Additional service treatment records indicate episodes of upper respiratory infections (June 1967, July 1967), flu syndrome (May 1968), and hay fever (June 1968, July 1968).  

After a careful review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's current respiratory disorder is not etiologically related to active service, including as due to exposure to asbestos, radiation, materials associated with service in Vietnam, fumes from diesel fuel, lead paint, or dust.

Evidence against a finding that the Veteran's respiratory disorder is etiologically related to active service is found in the April 2014 VHA opinion and May 2014 supplemental VHA opinion.  Following a review of the Veteran's entire claim file, the VHA pulmonary physician noted the Veteran's reports of exposure to asbestos, radiation, and diesel fuel as the result of his in-service duties of painting and associated ship maintenance.  The VHA pulmonologist detailed the Veteran's medical history and diagnostic testing, both in-service and post-service, related to his current respiratory disorder.  The VHA pulmonologist confirmed a diagnosis of COPD based on current chest radiographs and 2009 pulmonary function testing.  The VHA pulmonologist concluded that "it is as likely as not (greater than 50% probability) that no current respiratory disorder is the result of the [Veteran's] active duty military service."  As rationale, the VHA pulmonologist indicated that the Veteran's "history of greater than 30 pack-years establishes high risk of subsequent COPD" and indicated there was no radiographic evidence of interstitial lung disease associated with asbestos exposure.  

The Board notes that the VHA pulmonologist used an equipoise phrase in his opinion ("as likely as not"), which could be interpreted as favorable to the Veteran; however, the Board finds that a fair reading of the entire opinion is that the VHA pulmonologist concluded that current respiratory disorder is not related to service.  The VHA pulmonologist qualified his opinion with the phrase "greater than 50% probability" that no current respiratory disorder is related to service and it is clear from the provided rationale that his opinion was that the Veteran's current respiratory disorder was more likely than not attributable to his chronic smoking history.  The VHA pulmonologist identified the Veteran's chronic smoking history and a lack of radiographic evidence of interstitial lung disease associated with asbestos exposure as the foundation of his opinion.  

The Board also notes that the evidence of record contains inconsistent statements about the Veteran's smoking history.  While the record consistently indicates the Veteran stopped smoking in the early 1980s, the record contains conflicting statements about the extent of the Veteran's smoking history.  Regarding quantity, the evidence consistently indicates the Veteran's smoked between one and one-and-a-half packs per day.  Reports of the quantity of the Veteran's smoking history include: one pack per day (December 2001 Statement from the Veteran, January 2002 private treatment record), between one and one-and-a-half packs per day (October 2001 VA treatment record, January 2002 VA examination report, January 2009 VA examination report), and one-and-a-half packs per day (May 2007 VA treatment record, July 2009 VA examination report).  

The noted exception to the records indicated above is the June 2002 VA examination report, which, while noting a range of one to one-and-a-half packs per day, indicates that the Veteran reported only smoking intermittently.  A July 2007 letter authored by a VA practitioner also indicates the Veteran smoked intermittently; however, this reported history is not consistent with a May 2007 VA treatment record from the same VA practitioner, which did not indicate that the Veteran smoked intermittently. 

Regarding duration, the evidence of record is less consistent.  Reports of the duration of the Veteran's smoking history include: 26 years (January 2002 VA treatment record), 20 years (December 2001 Statement from the Veteran, January 2002 private treatment record, June 2002 VA examination report), 18 years (May 2007 VA treatment record), and 15 years (January 2009 and July 2009 VA examination reports).  

Combining quantity and duration, the evidence of record documenting the amount of pack-years that describes the Veteran's smoking history is also inconsistent.  Reports of the number of pack-years of the Veteran's smoking history include: 26-39 (January 2002 VA treatment record), 27 (May 2007 VA treatment record), 22.5 (July 2009 VA examination report), 15-22.5 (January 2009 VA examination report), and 20 (December 2001 Statement from the Veteran, January 2002 private treatment record).  

In summary, the record indicates that the Veteran has made inconsistent statements regarding his smoking history during the pendency of the appeal.  The Board notes two significant patterns with regard to the reported smoking history.  First, the record contains only one report of the Veteran smoking intermittently, which is contained in the June 2002 VA examination report.  Second, the Veteran has consistently decreased the reported number of years he smoked as the appeal has progressed.  The Board finds that the Veteran's earlier statements made for treatment purposes are of more probative value than the more recent assertions given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 73 (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

In light of the conflicting evidence of record regarding the Veteran's smoking history, following receipt of the April 2014 VHA medical opinion the Board sought clarification from the VHA pulmonologist, who submitted an addendum opinion in May 2014.  In the May 2014 addendum opinion, the VHA pulmonologist discussed the inconsistent report of smoking history reported by the Veteran.  The VHA pulmonologist specifically discussed a January 2002 medical history record that indicated the Veteran smoked for approximately 20 years; a January 2002 VA treatment record that indicated the Veteran smoked one-and-a-half packs per day for 26 years until he quit 18 years prior; and the January 2009 VA examination report that indicated the Veteran smoked one-and-a-half packs per day for 15 years.  Following discussion of the Veteran's smoking history, the VHA pulmonologist concluded that "it is as least as likely as not (greater than 50/50 probability) that the veteran's COPD is caused by or the result of his chronic smoking, and is not service-connected."  

The Board notes that the VHA pulmonologist again used an equipoise phrase in his opinion ("at least as likely as not"); however, the Board finds that the intent of the VHA pulmonologist was again counter to the Veteran's claim.  The VHA pulmonologist qualified his opinion with the phrase "greater than 50/50 probability" and it is clear from the provided rationale that his opinion was that the Veteran's current obstructive respiratory disorder was more likely than not attributable to his chronic smoking history, which he detailed in the opinion. 

In support of the appeal, the Veteran submitted a July 2008 medical opinion from Dr. M.M., a private internist.  In the July 2008 opinion, Dr. M.M. indicated that his medical practice had treated the Veteran from 1998, indicating familiarity with the Veteran's medical history.  Dr. M.M. indicated that the Veteran has documented evidence of mild-to-moderate COPD "that may be related to 'exposures' that occurred during his time in the service."  Following a review of the Veteran's current complaints and recent pulmonary function testing, Dr. M.M. concluded that "the Veteran has known chronic lung disease that is consistent with and potentially caused by (or contributed to) by exposures that occurred during his time spent in the service!"

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal knowledge of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown. 7 Vet. App. 429, 433 (1995).  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean, 13 Vet. App. at 448-49.  

While the Board acknowledges that review of the claims file is not required, a medical examiner's review of the claims file may heighten the probative value of an opinion, as the claims file generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, material pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claim, into consideration and finds that the opinions provided by the VHA pulmonologist in the April and May 2014 opinions are more probative than that provided by the Veteran's private physician, Dr. M.M.  

The July 2008 opinion from Dr. M.M. submitted by the Veteran appears to provide positive support for his disability claim; however, the Board finds the rationale behind this opinion to be insufficient.  While Dr. M.M.'s conclusion appears favorable, it does not comprise probative evidence on the issue of medical nexus.  Dr. M.M.'s conclusion is one that addresses possibility of an in-service etiology, not probability.  Dr. M.M.'s opinion indicates the Veteran's chronic lung disease is "consistent" with service exposures, and "potentially caused" by such exposures.  This opinion cannot be construed as a statement that the Veteran's respiratory disorder is likely related to service.  The opinion is therefore a speculative one.  See Bloom, 12 Vet. App. at 187 (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Additionally, Dr. M.M. does not indicate a review of the Veteran's claims file, to include service treatment records.  Rather, the opinion appears to be based entirely on the Veteran's own reported history.  Moreover, Dr. M.M. does not mention the Veteran's chronic smoking history.  In summary, Dr. M.M.'s opinion appears to be based on an incomplete factual basis, which limits the probative weight assignable to the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In contrast, the April and May 2014 VHA opinions were supported by a rationale that considered the entire evidence of record.  The VHA pulmonologist provided a review of the Veteran's entire medical history as it relates to the Veteran's respiratory disorder, including both in-service and post-service diagnostic testing, treatment, and hospitalization.  The VHA pulmonologist discussed the Veteran's reports of various exposures, including exposure to asbestos, diesel fuel, and paint.  The VHA pulmonologist also discussed the Veteran's chronic smoking history.  In short, the Board finds that the VHA pulmonologist's medical opinion is based on a more comprehensive review of the Veteran's medical history and respiratory disease risk factors.  As such, the VHA pulmonologist's opinion is more probative than the opinion given by Dr. M.M.

The Board acknowledges the Veteran's statements, in which he indicates that he began to experience respiratory symptoms, including shortness of breath and a frequent cough, immediate following, and continually since, discharge from active service.  Specifically, the January 2009 VA examination report indicates the Veteran reported an onset of frequent cough and shortness of breath "right away" after discharge from service, and recurrent episodes of bronchitis before he was eventually diagnosed with COPD in 2001.  The January 2009 VA examination report indicated the Veteran did not seek medical treatment for his complaints because he did not have medical insurance.  In addition, the July 2009 VA examination report indicates the Veteran reported an onset of breathing problems in the 1970s, and recurrent episodes of bronchitis prior to being diagnosed with COPD in 2001.  

The Board finds that the Veteran is competent to report symptoms of a respiratory disease that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of the Veteran's respiratory disorder falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Respiratory conditions require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology.  Therefore, because of the medical complexity of the matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  

Further, the Veteran has indicated that he experienced symptoms of the current respiratory disorder beginning shortly after service separation.  Lay evidence may establish the presence of symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  In this case, however, the earliest attribution of symptoms to the Veteran's current respiratory disorder is a chronic cough beginning in August 2001.  Evidence of record prior to August 2001 indicates the presence of occasional respiratory symptoms and conditions, but the medical evidence of record does not associate these symptoms and conditions to the Veteran's current respiratory disorder.  A July 1981 private medical record indicates a one-day history of shortness of breath associated with middle and possible lower lobar pneumonia.  A January 1998 private examination report indicates the Veteran's complaint of a gagging sensation and shortness of breath of at least ten years duration, primarily associated with sleeping.  While a specific diagnosis was not offered, the private physician indicated possible sleep apnea as the cause of the Veteran's complaints; however, an electrocardiogram and chest X-ray were ordered to rule out additional causes.  A May 1998 private treatment record indicates a four-day history of shortness of breath and nonproductive cough associated with a probable upper respiratory infection and possible sinusitis.  A November 1999 private treatment record indicates the Veteran's complaint of a "recent" productive cough, but provides no further assessment or diagnosis.  As indicated above, the Board finds that respiratory conditions are complex medical conditions that are not susceptible to lay opinions on etiology.  Therefore, even assuming the Veteran's contentions regarding the onset of symptoms to be credible, there is no medical evidence of record that indicates the Veteran's current respiratory disorder had its onset immediately following service separation.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and the current respiratory disorder, including as due to exposure to asbestos, radiation, materials associated with service in Vietnam, fumes from diesel fuel, lead paint, and/or dust.  The April and May 2014 VHA opinions are competent and probative medical evidence and are supported by adequate rationale.  The VHA pulmonologist was informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available service treatment records, and fully articulated the opinion; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between active service and the current respiratory disorder.  For these reasons, the Board 

finds that a preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a respiratory disorder is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


